DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 4 August 2022 is acknowledged. Claims 1, 4-6, and 13 are amended, and claims 3, 27, and 28 are newly cancelled. Claims 1, 4-6, 12 and 13 are pending and are examined herein on the merits. 
In response to the amendment filed on 4 August 2022, rejections under 35 USC 112(a) are added; rejections under 35 USC 112(b) are added; and the rejections over the prior art are changed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).

Amended independent claim 1 is as follows:
A method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested; 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, if present, wherein the water-soluble reagent comprises rhodizonate; 
passing the sample and the water-soluble reagent through a filter or a membrane; 
adding a developer, wherein the developer is capable of inducing a morphological change or a secondary chemical change of the colored precipitate that is formed when lead is present, such that the colored precipitate is more visually discernable on the filter or the membrane; 
observing color intensity of any colored precipitate on the filter or the membrane; and 
determining a concentration of the lead in the sample by comparing the observed color intensity to a set of calibrated color standards; 
wherein visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of as low as 4.5 ppb; and 
wherein an absence of visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of lower than 4.5 ppb.

(I)
Written description support for the claim 1 cutoff of 4.5 ppb for lead detection is found in paragraphs [00029], [00030], and [00032] (bolding and underlining added):

[00029]      In one verified configuration, a sample to be tested (such as water) is added to a 
reaction container (such as a device/apparatus for example a syringe) along with a water-soluble indicator reagent capable of indicating the presence of a substance of interest (such as a rhodizonate compound like sodium rhodizonate, which can be in powder, tablet, or capsule form). The reagent can be added to the water sample at a concentration in the range of above 0 M to 1M or more, such as from above 0 to luM, to 10 pM, to 100 pM, to 250 pM, to 500 pM, to 1 mM, to 2 mM, to 5 mM or more. Further for example the reagent can be present in the water sample at a concentration in the range of from 1 pM to 500 pM, or from 50 pM to 250 pM, or from 750 pM to 1.5 mM, or from 1 mM to 3 mM, or from 5 mM to 10 mM, or from 500 pM to 100 mM, or from 1 mM to 500 mM, or from 250 mM to 1 M, or from 500 mM to 1 M, or any combinations of the endpoints of these ranges or any range in between these ranges, such as from 1pM-1M. The sodium rhodizonate reacts almost instantly with any lead present in the water, whether in the form of soluble lead compounds such as lead carbonate and lead acetate or insoluble particles including elemental lead and lead chromate. A filter membrane or paper, or other capture device is attached to the end of the syringe and then the test water is forced through the membrane by depressing the syringe. Other capture devices can include evaporation, distillation, centrifugation, precipitation      and/or electrostatic/ionic/magnetic/charged retention devices or any method or device which relies on one or more of these separation techniques, or similar separation techniques, or any separation technique now or later made available. The amorphous lead rhodizonate particulates which have formed are then captured on the membrane and concentrated as the water is expelled. The present inventors have found that addition of a developer, such as tartaric acid, either in liquid form upon the membrane after water is expelled or by insertion into the syringe/tubing along with the reagent in tablet or capsule form, induces crystallization of the lead rhodizonate precipitates which appear as a vibrant pink-scarlet color that is highly visible to the naked eye. The retention of indicator precipitates using a standard test volume of water allows for semi-quantitative estimation of lead concentration, as the color intensity increases with increased lead content. The standard test volume of the water sample can be any quantity of test sample such as above 0 ml to 500 ml or more, but is preferably in the range of 5 ml to 250 ml or 300 ml, or according to any standard device/apparatus (such as a syringe) volume. In an exemplary embodiment, 5mg of sodium rhodizonate (in powder form, in a capsule, in solution, or in a tablet with binders such as ethylene oxide) is added to 100mL of water inside a syringe. Insoluble lead rhodizonate precipitates fall out of solution and are captured on a membrane attached to the tip of the syringe as it is depressed. One drop of 10% w/v tartaric acid added to the membrane is sufficient to convert the captured amorphous lead rhodizonate precipitates to their more vividly-colored crystalline form. The visual limit of detection for lead using 100mL of water and a membrane diameter of 4mm has been shown to be less than 5ppb Pb.

[00030]       In a second demonstrated embodiment, a hose is directly attached to the water 
source (i.e. spigot or faucet) and slow-release tablets of reagent and developer are contained within the hose (such as via in-line strainer baskets, though the developer may instead be added in droplet form afterwards to the membrane). A filter membrane is attached to the end of the hose, and the water source is released, allowing flow of water until a set volume has passed (as measured by flowmeter or by simply measuring the volume in a marked container). This embodiment allows for a greater volume of water to be tested than the syringe method, which can enhance resolution and lower detection limits since more lead rhodizonate indicator can accumulate on the test membrane. In this embodiment, detection of lead at concentrations as low as 2ppb in 500mL of water has been demonstrated using 50mg of sodium rhodizonate and the same 10% w/v tartaric acid developer added in droplet form to the membrane. It logically follows that evaluation of larger volumes of water (or use of a membrane of smaller diameter, though this reduces flow rates) will further reduce the lowest detectible concentration.

[00032]       Such semi-quantitative measuring of lead from a test sample is shown in the 
embodiment depicted in FIGS. 3A-3C, which depict a calibrated color chart. FIG. 3A shows such embodiment with its removable test insert, as assembled in FIG. 3B. FIG. 3C shows detection of lead with concentration corresponding to the adjacent calibrated color chart. Lead concentrations as low as 4.5 ppb have been repeatably detected using this prototype, and with optimization detecting even lower concentrations is possible (2 ppb has been detected, but further refinements are required to maintain repeatability).  

Paragraphs [00029] and [00030] broadly teach that tartaric acid developer is added either (i) to a membrane after amorphous lead rhodizonate precipitates are captured on the membrane or filter, or (ii) to a sample along with the addition of sodium rhodizonate to the sample, which is before the filtering step. However, the specifically disclosed working embodiments of a visual detection of lead of "less than 5 ppb" ([00029]) or "as low as 2 ppb" ([00030]) are limited to the embodiment of (i) adding the tartaric acid developer after amorphous lead rhodizonate precipitates are captured on a membrane or filter. The original disclosure does not suggest that the disclosed invention always provides a detection cutoff of 4.5 ppb lead. For example, Fig. 2C illustrates that the color parameters of 0 ppb lead and about 4.5 ppb lead are approximately the same. Accordingly, written description support for the amendment to claim 1 is only provided by the embodiment of adding tartaric acid developer to the membrane after the filtration step.
Dependent claim 5 recites the limitation that the "the developer is added to the sample before, with, or after the water-soluble reagent." As set forth above, the original disclosure does not support a 4.5 ppb detection cutoff for the embodiment of adding developer to the sample (i.e., adding developer before the filtration step). The combination of embodiments required by claim 5 lacks sufficient written description support.
Dependent claim 6 recites the limitation that "the developer is added before or after the sample and the water-soluble reagent pass through the filter or the membrane." As set forth above, while the original disclosure supports a 4.5 ppb detection cutoff for the embodiment of adding tartaric acid developer to the membrane (after filtration), the original disclosure does not support a 4.5 ppb detection cutoff for the embodiment of adding developer to the sample (i.e., adding developer before the filtration step). The combination of embodiments required by the limitation "the developer is added before … the sample and the water-soluble reagent pass through the filter or the membrane" lacks sufficient written description support.

(II)
Written description support for the claim 1 limitations that "which reagent is capable of forming a colored precipitate with lead in the sample, if present" and "wherein the developer is capable of inducing a morphological change or a secondary chemical change of the colored precipitate that is formed when lead is present" has written description support in the disclosed embodiment of adding tartaric acid developer to a membrane after amorphous lead rhodizonate precipitates are captured on the membrane or filter.
However, in the disclosed embodiment of adding tartaric acid developer to a sample along with (or before) the addition of sodium rhodizonate, the original disclosure lacks written description support for (a) forming an initial colored precipitate and then (b) inducing a change in the initial colored precipitate to provide an altered colored precipitate. In other words, the original disclosure does not provide sufficient written description support that the pink-scarlet precipitate is formed in a two-step process (rather than a one step process) when a sample comprising lead is contacted with rhodizonate in the presence of tartaric acid.
Accordingly, the combination of embodiments required by claim 5 limitation "wherein the developer is added to the sample before, with, … the water-soluble reagent" lacks sufficient written description support. 

Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-6, 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because it uses the same term "colored precipitate" interchangeably to describe both an initial colored precipitate and an altered colored precipitate, the altered colored precipitate being induced by the developer. Accordingly, the limitation "any colored precipitate" in the observing step and the limitation "visibly present colored precipitate" in the final "wherein" clauses lack sufficient antecedent basis.
Claim 1 recites the limitation "such that the colored precipitate is more visually discernable on the filter or the membrane." It is unclear what is being compared. More visually discernable than what?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng ("Colorimetric filtrations of metal chelate precipitations for the quantitative determination of nickel(II) and lead(II)," Analyst, 2011; previously relied upon) in view of Feigl 1972 (Spot Tests in Inorganic Analysis, 1972, pages 282-287; previously cited and newly relied upon) and Stone (US 5,912,180, IDS; previously relied upon).
Regarding claims 1 and 12, Feng discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested ("Procedures," page 4198; Tap water testing, page 4202, last para. and Fig. S10b); 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, if present (page 4198, second para.; page 4200, right col., third para.), wherein the water-soluble reagent comprises sodium rhodizonate (rhodizonic acid disodium salt, abstract; "Procedures," page 4198); 
passing the sample and the water-soluble reagent through a filter or a membrane (cellulose acetate/nitrate membrane, "Procedures," page 4198; page 4200, right col., fourth para.); 
observing color intensity of any colored precipitate on the filter or the membrane ("Data acquirement," page 4198; page 4200, last two paragraphs); and 
determining a concentration of the lead in the sample by comparing the observed color intensity to a set of calibrated color standards (Fig. 9, para. bridging pages 4200-4201).
Regarding claims 1, 4, 12, and 13, Feng does not disclose a step of adding a developer that is tartaric acid; wherein the developer is capable of inducing a morphological change that is crystallization or a secondary chemical change of the initial colored precipitate that is formed when lead is present to form an altered colored precipitate, such that the altered colored precipitate is visually discernable on the filter or the membrane.
In the analogous art of colorimetric detection of lead, Feigl 1972 discloses the detection of lead by first adding a solution of sodium rhodizonate to a test solution on filter paper, resulting in formation of a blue fleck ring if lead is present, followed by transformation of the blue fleck to scarlet by spotting with a drop of buffer solution (pH 2.8) comprising tartaric acid (page 284, second para.). Feigl 1972 explains that "brown aqueous solution of sodium rhodizonate (I) produces colored precipitates from neutral or slightly solutions," with a violet precipitate thrown down in neutral solution and a scarlet red precipitate thrown down in weakly acid solution (page 284, first para.). In view of this teaching by Feigl 1972, one of ordinary skill in the art would understand the lead rhodizonate precipitate of Feng to be capable of transformation to a scarlet precipitate by treatment with a buffer solution (pH 2.8) comprising tartaric acid.
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
For the benefit of detecting a brighter colored precipitate, namely, a scarlet precipitate formed via addition of the tartaric acid buffer solution of Feigl 1972 to the brown precipitate of Feng, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng with a step of adding a buffer comprising tartaric acid to a lead rhodizonate complex, as taught by Feigl 1972. 
Feng in view of Feigl 1972 does not disclose that visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of as low as 4.5 ppb or that an absence of visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of lower than 4.5 ppb. Instead, Feng discloses a method having a detection limit for Pb2+ of 3 µM (abstract; sentence bridging pages 4200-4201), which is 621.6 ppb (w/v) of Pb2+ in water.
In the analogous art of colorimetric detection of lead in water samples via a filtration step, Stone discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested (col. 5, lines 23-26); 
adding a water-soluble reagent to the sample (precipitating reagent, borate; col. 6, lines 33-44), which reagent is capable of forming a precipitate with lead in the sample, if present; and 
passing the sample and the water-soluble reagent through a filter or a membrane (col. 7, line 65 to col. 8, line 6); 
adding a developer comprising tartaric acid (LeadCheck Swab detection reagent, col. 7, lines 1-9 and 21; col. 13, lines 25-29); and
observing color intensity of any colored precipitate on the filter or the membrane ("calorimetrically [sic] detecting the substance," col. 1, lines 17-21; col. 7, lines 10-15).
Stone teaches that Table II identifies a preferred reagent for testing the precipitate, and according to Table II, the preferred reagent for testing lead (Pb+2) is "LeadCheck Swab" (col. 7, lines 1-9 and 21). This reagent inherently comprises sodium rhodizonate and a tartrate buffer as evidenced by Esswein (US 6,248,593, IDS; previously relied upon) (col. 1, line 66 to col. 2, line 9). Accordingly, Stone inherently teaches adding sodium rhodizonate and a tartrate buffer to a precipitate to detect lead as a pink precipitate.
Stone discloses that testing lead precipitate using the solution from a LEAD-CHECK® lead test swab was able to detect lead in samples at levels ranging from 14 ppb and greater (col. 13, lines 25-36). Stone further teaches that "The diameter of the filter should not be too large…The sensitivity of the test may be reduced if the metal is spread out too much on the filter" (col. 14, lines 4-7). According, as evidenced by Stone, the relationship between filter size and test sensitivity is considered a recognized known result effective variable whose determination would accordingly have been within the ambit of a person of ordinary skill in the art without undue experimentation. Furthermore, given that Stone teaches that the precipitation method is to concentrate the metal to be detected (col. 4, lines 60-63), one of ordinary skill would recognize that increasing the volume of sample would increase the amount of metal that is concentrated, and enable a lower detection limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  (see MPEP § 2144.05). For the benefit of detecting lead in samples at levels ranging from 14 ppb and greater, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng in view of Feigl 1972 with the filters and sample volumes of Stone. For the benefit of detecting lead in samples at levels of as low as 4.5 ppb, it would have been obvious to one of ordinary skill in the art at the time of filing to perform routine experimentation to decrease the filter size and increase the sample volumes of Feng in view Feigl 1972.
Regarding claim 6, as set forth above, the combination of Feng in view of Feigl 1972 teaches adding the buffer solution comprising tartrate acid to the Feng's brown precipitate collected on a membrane after filtering a complex of rhodizonic acid disodium salt and Pb+2, which is adding the developer [to the precipitate] after the sample and the water-soluble reagent pass through the filter or the membrane.




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Bartsch ("An Update on the Use of the Sodium Rhodizonate Test for the Detection of Lead Originating from Firearm Discharges," Journal of Forensic Sciences 1996; previously relied upon) and Stone.
Regarding claim 5, Feng discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested ("Procedures," page 4198; Tap water testing, page 4202, last para. and Fig. S10b); 
adding a water-soluble reagent to the sample, which reagent is capable of forming a colored precipitate with lead in the sample, if present (page 4198, second para.; page 4200, right col., third para.), wherein the water-soluble reagent comprises sodium rhodizonate (rhodizonic acid disodium salt, abstract; "Procedures," page 4198); 
passing the sample and the water-soluble reagent through a filter or a membrane (cellulose acetate/nitrate membrane, "Procedures," page 4198; page 4200, right col., fourth para.); 
observing color intensity of any colored precipitate on the filter or the membrane ("Data acquirement," page 4198; page 4200, last two paragraphs); and 
determining a concentration of the lead in the sample by comparing the observed color intensity to a set of calibrated color standards (Fig. 9, para. bridging pages 4200-4201).
Regarding claim 5, Feng does not disclose a step of adding a developer to the sample before, with, or after the water-soluble reagent; wherein the developer is capable of inducing a morphological change of the colored precipitate that is formed when lead is present, such that the colored precipitate is visually discernable on the filter or the membrane.
In the analogous art of colorimetric detection of lead, Bartsch teaches that formation of a scarlet complex via both sodium rhodizonate and a pH 2.8 buffer is "desired" (pages 1049-1050) and teaches "ensuring that the area to be examined is pretreated with tartrate buffer so that its pH is adjusted to 2.8 prior to treatment with rhodizonic acid" (abstract). Specifically, Bartsch discloses spraying sample filter paper with a buffer of pH 2.8 comprising tartaric acid followed by sodium rhodizonate solution (page 1048, first para.), thereby teaching adding developer to the sample before the water-soluble reagent. Bartsch discloses that "aqueous solutions of sodium rhodizonate are considerably more stable if stored below pH 3."
For the benefit of greater stability of aqueous solutions of sodium rhodizonate at pH below 3 and forming a desired scarlet complex, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng by adding the tartrate buffer of to the sample prior to Feng's filtration step, rather than after. 
The use of a known technique to improve similar methods in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding claim 5, Feng in view of Bartsch does not disclose that visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of as low as 4.5 ppb or that an absence of visibly present colored precipitate on the filter or the membrane indicates a concentration of lead in the sample of lower than 4.5 ppb. Instead, Feng discloses a method having a detection limit for Pb2+ of 3 µM (abstract; sentence bridging pages 4200-4201), which is 621.6 ppb (w/v) of Pb2+ in water.
In the analogous art of colorimetric detection of lead in water samples via a filtration step, Stone discloses a method for detection of lead in water, comprising: 
obtaining a sample containing water to be tested (col. 5, lines 23-26); 
adding a water-soluble reagent to the sample (precipitating reagent, borate; col. 6, lines 33-44), which reagent is capable of forming a precipitate with lead in the sample, if present; and 
passing the sample and the water-soluble reagent through a filter or a membrane (col. 7, line 65 to col. 8, line 6); 
adding a developer comprising tartaric acid (LeadCheck Swab detection reagent, col. 7, lines 1-9 and 21; col. 13, lines 25-29); and
observing color intensity of any colored precipitate on the filter or the membrane ("calorimetrically [sic] detecting the substance," col. 1, lines 17-21; col. 7, lines 10-15).
Stone teaches that Table II identifies a preferred reagent for testing the precipitate, and according to Table II, the preferred reagent for testing lead (Pb+2) is "LeadCheck Swab" (col. 7, lines 1-9 and 21). This reagent inherently comprises sodium rhodizonate and a tartrate buffer as evidenced by Esswein (US 6,248,593, IDS; previously relied upon) (col. 1, line 66 to col. 2, line 9). Accordingly, Stone inherently teaches adding sodium rhodizonate and a tartrate buffer to a precipitate to detect lead as a pink precipitate.
Stone discloses that testing lead precipitate using the solution from a LEAD-CHECK® lead test swab was able to detect lead in samples at levels ranging from 14 ppb and greater (col. 13, lines 25-36). Stone further teaches that "The diameter of the filter should not be too large…The sensitivity of the test may be reduced if the metal is spread out too much on the filter" (col. 14, lines 4-7). According, as evidenced by Stone, the relationship between filter size and test sensitivity is considered a recognized known result effective variable whose determination would accordingly have been within the ambit of a person of ordinary skill in the art without undue experimentation. Furthermore, given that Stone teaches that the precipitation method is to concentrate the metal to be detected (col. 4, lines 60-63), one of ordinary skill would recognize that increasing the volume of sample would increase the amount of metal that is concentrated, and enable a lower detection limit. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980). Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap, but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  (see MPEP § 2144.05). For the benefit of detecting lead in samples at levels ranging from 14 ppb and greater, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Feng in view of Bartsch with the filters and sample volumes of Stone. For the benefit of detecting lead in samples at levels of as low as 4.5 ppb, it would have been obvious to one of ordinary skill in the art at the time of filing to perform routine experimentation to decrease the filter size and increase the sample volumes of Feng in view Bartsch.

Response to Arguments
Applicant's arguments filed on 4 August 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection. 
Applicant argues that Feng only teaches detection of dissolved lead(II) and does not disclose detection of particulate lead(0). In response, it is noted that the claims do not recite detection of particulate lead(0). 
Applicant argues that "the Developer crystallizes the amorphous lead indicator particles that have accumulated on the membrane." In response, it is noted that the scopes of the claims do not require this limitation, and claim 5 (in whole) and claim 6 (in part) are incompatible with adding developer to amorphous particles on the membrane.
Applicant argues that "the Developer is capable of increasing the overall surface area of the accumulated particles by dissociating agglomerates and via limited dissolution and redeposition on the membrane, thereby increasing the visibility of indication." In response, no evidence if this, or other superior results of a using developer are provided. Moreover, as the references of Feigl 1972 or Bartsch make clear, the reagent combination of rhodizonate and tartaric acid is known to the prior art.
Applicant argues the following:
Together, these two effects greatly improve the detection thresholds, allowing the detection of lead in water at concentrations of <5 ppb, enabling the device to effectively assess lead concentrations near federal and state regulatory levels (which range from 5-15 ppb depending upon locality). The increased sensitivity is not simply a result of "routine optimization" of filter and sample sizes as suggested by the Examiner..

In response, there is no evidence of record exists regarding comparing the sensitivity of rhodizonate alone versus rhodizonate plus "developer," where the conditions of the filter and sample sizes are kept constant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797